Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the examiner’s knowledge does not suggest or render obvious a wafer processing method for processing a wafer, with devices formed in regions on a side of a front surface of the wafer, the regions being defined by first scheduled division lines and second scheduled division lines that intersect the first scheduled division lines, particularly characterized by, a first modified layer forming step of irradiation a laser beam, the laser beam having transmissivity through the wafer, from aside of a back surface of the wafer along the first scheduled division lines and the second scheduled division line with a focal point of the laser beam being set at least one height leveled within a height of a first region located inside the wafer, the wafer being held by chuck table via the protective member, on the side of the front surface of the wafer, whereby first modified layers are formed in the first region without the laser beam cutting through the back surface of the wafer;
a second modified layer forming step of, after conducting the first modified layer forming step, irradiating the laser beam from the side of the back surface of the wafer along the first scheduled division lines and the second scheduled division lines with the focal point of the laser beam being set at least one height leveled within a height of a 

The closest prior art of record, Yamada (US PGPub 2018/0161919, hereinafter referred to as “Yamada”) teaches in figures 1-13, and corresponding text, a wafer processing method for processing a wafer with devices formed in regions on a side of a front surface of the wafer, the regions being defined by first scheduled division lines and second scheduled division lines that intersect the first scheduled division lines, comprising: a protective member (1) bonding step of bonding a protective member on the side of the front surface of the wafer (W), a first modified layer (G1) forming step of irradiating a laser beam (120), the laser beam having transmissivity through the wafer, from a side of a back surface of the wafer along the first scheduled division lines and the second scheduled division lines with a focal point of the laser beam being set at a height leveled with a height of a first region located inside the wafer, the wafer being held by a chuck table via the protective member, on the side of the front surface of the wafer, whereby first modified layers are formed in the first region (figures 1-3, [0023-[0027]), a second modified layer (G2) forming step of, after conducting the first modified layer forming step, irradiating the laser beam (120) from the side of the back surface of the wafer along the first scheduled division lines and the second scheduled division . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 23, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896